DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, it is unclear what constitutes “a rear portion of the carrier”. It is then unclear how the iso clip could be at the rear of the carrier but also be positioned on a front side panel or even a backside panel since the Applicant has failed to define the “rear portion”.
In re claim 9, it is unclear if the Applicant is attempting to claim that the door can be disposed in any of the panels listed in claim 1. The specification does not appear to provide support for configurations that allow for a door in any of the panels.
In re claim 10, it is unclear what the limitation “rear portion of a side panel” . The terms rear paired with side seem to conflict when there is no context for these terms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandiford (US 10772288) in view of Schwinghammer et al. (US 2004/0016409).
Regarding claim 1 as best understood, Sandiford teaches a carrier for an animal, the carrier comprising: a plurality of panels (fig. 6, element 120) configured to form an enclosure for the animal; the panels including a front side panel, a backside panel, a left end panel, a right end panel, a top panel, and a bottom panel; a wire frame (fig. 6, element 108b) supporting at least one of the panels so as to maintain a shape of the enclosure; a clip on a surface of the carrier, the clip (fig. 3, element 38a) configured to receive a belt portion of a seat belt of a vehicle (fig. 10); and an iso clip (fig. 10, element 82b) at a rear portion of the carrier, the iso clip configured to couple to an isofix anchor of the vehicle (as seen in fig. 10). Not specifically disclosed is the iso clip configured to couple to an isofix anchor and being positioned on at least one of the front side panel and the backside panel at a location adjacent to the bottom panel.
However, with reference to Figures 1B, 1C, 1D, and 3, and paragraphs [0019-0023], Schwinghammer et al. disclose an animal carrier having iso clips being positioned on at least one of the front side panel and the backside panel at a location adjacent to the bottom panel. The advantage of this is to have versatility in positioning of the carrier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sandiford with the iso clip locations as taught by Schwinghammer et al. in order to have versatility in positioning of the carrier.
Regarding claim 2, Sandiford, as modified by Schwinghammer et al., teaches a strap (fig. 1, element 52) configured to connect the carrier to the vehicle, the strap including a first fastening mechanism (fig. 10, element 82a) at a first end and a second fastening mechanism (fig. 10, element 82b) at a second end.
Regarding claim 3, Sandiford, as modified by Schwinghammer et al., teaches the first and second fastening mechanisms comprises a clip or a hook configured to connect to the carrier (as seen in fig. 10, elements 82a and 82b).
Regarding claim 4, Sandiford, as modified by Schwinghammer et al., teaches the wire frame (fig. 5, element 106b) is one of a plurality of wire frames and each wire frame of the plurality of wire frames (as seen in fig. 5) is integrated into of one of the panels (fig. 6, element 120) along a periphery of a respective panel.
Regarding claim 5, Sandiford, as modified by Schwinghammer et al., teaches at least one panel of the plurality of panels includes a porous material (paragraph 0015) and a non-porous material (paragraph 0017) and the porous material is configured to permit a flow of air into and out of the enclosure and to permit visibility of the animal disposed in the enclosure (fig. 1, element 28a).
Regarding claim 6, Sandiford, as modified by Schwinghammer et al., teaches the porous material includes mesh fabric (para. 0015) and the non-porous material includes nylon or polyester (para. 0017).
Regarding claim 7, Sandiford, as modified by Schwinghammer et al., teaches the wire frame comprises a wire or a rod (para. 0020).
Regarding claim 8, Sandiford, as modified by Schwinghammer et al., teaches the iso clip (fig. 10, element 82b) is attached to an adjustable strap (fig.10, element 80).
Regarding claim 9 as best understood, Sandiford, as modified by Schwinghammer et al., teaches a door disposed in one of the plurality of panels and configured to enable the animal to enter and exit the carrier (as seen in fig. 6, element 120).
Regarding claim 10 as best understood, Sandiford, as modified by Schwinghammer et al., teaches a method of securing a carrier within a vehicle, the method comprising: attaching an iso clip disposed at a bottom rear portion of a side panel of the carrier to an iso anchor of the vehicle; securing a seat belt portion of the vehicle around a front panel of the carrier; and locking a clip on the carrier to secure the seat belt portion to the carrier.
Regarding claim 11, Sandiford, as modified by Schwinghammer et al., teaches the locking the clip includes rotating a locking arm so as to overlie the seat belt portion of the vehicle (claim 13).
Regarding claim 12, Sandiford, as modified by Schwinghammer et al., teaches a strap (fig. 1, element 52) of the carrier to the vehicle, the strap including a first fastening mechanism (fig. 10, element 82a) at a first end and a second fastening mechanism (fig. 10, element 82b) at a second end.
Regarding claim 13, Sandiford, as modified by Schwinghammer et al., teaches the front panel (fig. 6, element 120) of the carrier includes a wire frame (fig. 6, element 108b) integrated into the front panel along a periphery thereof.
Regarding claim 14, Sandiford, as modified by Schwinghammer et al., teaches the wire frame comprises a wire or a rod (para. 0020).
Regarding claim 15, Sandiford, as modified by Schwinghammer et al., teaches at least one panel of the plurality of panels includes a porous material (paragraph 0015) and a non-porous material (paragraph 0017) and the porous material is configured to permit a flow of air into and out of the enclosure and to permit visibility of the animal disposed in the enclosure (fig. 1, element 28a).
Regarding claim 16, Sandiford, as modified by Schwinghammer et al., teaches the porous material includes mesh fabric (para. 0015) and the non-porous material includes nylon or polyester (para. 0017).
Regarding claim 17, Sandiford, as modified by Schwinghammer et al., teaches the iso clip (fig. 10, element 82b) is attached to an adjustable strap (fig.10, element 80).
Regarding claim 18, Sandiford, as modified by Schwinghammer et al., teaches opening a door in a side panel to enable an animal to enter and exit the carrier (claim 17).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L PERRY/Primary Examiner, Art Unit 3644